Petition for Writ of Mandamus Denied and Memorandum Opinion filed August
24, 2006







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed August 24, 2006.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00499-CV
____________
 
IN RE MOHAMMED DEHGHANI, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M  O P I N I O N
On June
6, 2006, relator filed a petition for writ of mandamus in this
court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the petition,
relator asked this court to compel the Honorable Joan Huffman, formerly the
presiding judge of the 183rd District Court of Harris County, to hold a hearing
on his motion for DNA testing.  Relator has failed to establish that he is
entitled to the mandamus relief requested.[1] 
Accordingly, we deny relator=s petition for writ of mandamus. 
 
PER
CURIAM
 
Petition Denied and Memorandum Opinion filed August
24, 2006.
Panel consists of Justices Anderson, Edelman, and
Frost.
 




            [1]Judge Huffman is
no longer on the bench.  We recognize that, under Texas Rule of Appellate
Procedure 7.2(b), when one named in her official capacity as a party to an
original proceeding no longer holds the office, abatement is required to allow
that party=s successor to Areconsider
the original party=s decision.@ 
However, in this case, there was no decision rendered by Judge Huffman, and the
record provided by relator does not show the trial court was required to render
a decision; therefore, abatement under these circumstances would be an exercise
of futility.